—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered March 31, 1998, convicting him of attempted murder in the second degree, assault in the first degree, criminal possession of a weapon in the third degree (two counts), and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied a fair trial due to comments made by the prosecutor during summation is without merit. Krausman, J. P., McGinity, Feuerstein and Smith, JJ., concur.